Citation Nr: 0514909	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 5, 
2000, for an award of compensation under 38 U.S.C. § 1151 for 
post-traumatic stress disorder (PTSD)/panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel  


INTRODUCTION


The veteran served on active duty from December 1967 to April 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2002 RO decision which granted, in pertinent part, 
compensation under 38 U.S.C.A. § 1151 for PTSD/panic disorder 
with agoraphobia, effective February 21, 2001.  The veteran 
subsequently appealed this decision seeking an earlier 
effective date.

In April 2003, the RO issued a decision granting an earlier 
effective date of September 5, 2000, for compensation under 
38 U.S.C.A. § 1151 for PTSD/ panic disorder with agoraphobia.  
The veteran continues to seek an earlier effective date.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

During the course of this appeal, the RO issued a decision, 
dated in July 2002, which denied entitlement to specially 
adapted housing or special home adaptation grant.  The 
veteran subsequently perfected her appeal of this decision; 
however, at the March 2005 Travel Board hearing, she stated 
her desire to withdraw this issue from appeal.  That same 
month, she submitted a written statement confirming her 
intention, and that issue is no longer on appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


FINDINGS OF FACT

1.  In October 1995, the Board issued a decision, which in 
pertinent part, denied entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, including PTSD.  

2.  In March 1998, the veteran filed a motion for 
reconsideration of the Board's October 1995 decision, which 
was subsequently denied by the Board's Acting Chairman in May 
1998.

3.  On February 11, 1998, the veteran filed to reopen her 
claim for compensation under 38 U.S.C. § 1151 for an acquired 
psychiatric disorder, including PTSD.

4.  A VA rating decision, dated in April 1999, determined 
that new and material evidence adequate to reopen the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for PTSD had not been 
submitted.  Notice of this decision was mailed to the veteran 
on April 23, 1999.

4.  The veteran submitted a notice of disagreement with this 
decision on June 2, 1999, and on October 19, 1999, the RO 
issued a statement of the case.  Thereafter, a timely 
substantive appeal was not received.

5.  The claim for compensation for PTSD/panic disorder with 
agoraphobia under 38 U.S.C. § 1151 which underlies this 
appeal was received by the RO on August 8, 2000, and no 
claim, formal or informal, for compensation for PTSD/panic 
disorder with agoraphobia was open or pending at the time of 
the receipt of that claim.




CONCLUSION OF LAW

The criteria for assignment of an effective date of August 8, 
2000, for an award of benefits under 38 U.S.C.A. § 1151 for 
PTSD/panic disorder with agoraphobia have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than September 5, 2000, for the award of compensation 
under 38 U.S.C. § 1151 for PTSD/panic disorder with 
agoraphobia.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

The Board has given consideration to the provisions of the 
VCAA with regard to this claim.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
statutory and regulatory provisions pertaining to VA's duty 
to notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of entitlement to compensation (in 
this instance, entitlement to compensation under 38 U.S.C. § 
1151).  As explained below, the issue of whether the veteran 
is entitled to an earlier effective date for such 
compensation is dependent upon whether a claim for 
compensation for PTSD/panic disorder with agoraphobia under 
38 U.S.C.A. § 1151 was filed prior to September 5, 2000.  
That determination is dependent on the documents and evidence 
received by the VA prior to the initiation of the veteran's 
current appeal.  VA has no further duty, therefore, to notify 
her of the evidence needed to substantiate this claim or to 
assist her in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating the effective date claim before the Board 
at this time.  See Dela Cruz, 15 Vet. App. at 149; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In any event, the RO included with the January 2003 statement 
of the case, and the supplemental statement of the case 
issued in May 2004 the requirements of the VCAA, including 
the responsibilities of the VA and the veteran with respect 
to obtaining evidence. 

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim for an earlier effective date.  The 
veteran was informed of her right to a hearing, and in fact, 
testified before the Board at a Travel Board hearing in March 
2005.  The veteran's representative has also submitted 
written argument on the veteran's behalf.

There is no indication that there is other available evidence 
pertaining to the veteran's claim of entitlement to an 
earlier effective date for the award of compensation under 38 
U.S.C. § 1151 for PTSD/ panic disorder with agoraphobia that 
has not been obtained.  Under these circumstances, the Board 
can identify no further development that would avail the 
veteran or aid the Board's inquiry.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.

As noted above, the veteran is seeking entitlement to an 
effective date earlier than September 5, 2000, for the award 
of compensation under 38 U.S.C. § 1151 for PTSD/panic 
disorder with agoraphobia. 

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on her behalf is extensive and 
will not be discussed in detail.  Rather, the Board will 
summarize the relevant evidence where appropriate. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or her representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation by reason of section 1151 
shall be the date such injury or aggravation was suffered if 
an application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c).  Otherwise, it will be the date 
of receipt of the claim.  38 C.F.R. § 3.400(i)(1).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.  A veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail. To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In October 1995, the Board issued a decision, which in 
pertinent part, denied entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, including PTSD.  In March 1998, the 
veteran filed a motion for reconsideration of the Board's 
October 1995 decision; however, this motion was subsequently 
denied by the Board's Acting Chairman in May 1998.

On February 11, 1998, the veteran filed to reopen her claim 
for disability benefits under 38 U.S.C.A. § 1151 for an 
acquired psychiatric disorder, including PTSD.  In April 
1999, the RO issued a rating decision which determined that 
new and material evidence adequate to reopen the veteran's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for PTSD had not been submitted.  Notice 
of this decision was mailed to the veteran on April 23, 1999.  
The veteran submitted a notice of disagreement with this 
decision on June 2, 1999, and on October 19, 1999, the RO 
issued a statement of the case.

Review of the veteran's claims file does not reflect that she 
submitted a timely substantive appeal or otherwise indicated 
disagreement with the RO's adverse decision within one year 
(that is, by April 23, 1999), or within 60 days of the 
statement of the case (issued on October 19, 1999).  Thus, 
the RO's April 1999 decision became final.  38 C.F.R. 
§ 20.302.

On August 8, 2000, a report of contact noted that the veteran 
had called regarding the status of her claim.  The report 
indicated that she was informed that she no longer had an 
appeal pending.  A subsequent RO letter, dated August 22, 
2000, was mailed to the veteran confirming that her claim on 
appeal was cancelled on June 5, 2000.  See 38 C.F.R. § 19.32 
(agency of original jurisdiction may close an appeal without 
notice to claimant for failure to respond to a statement of 
the case).

On September 5, 2000, the RO received a statement from the 
veteran noting that she had learned her claim had been denied 
in June, and that she wished to appeal this decision.

On February 20, 2001, a statement was received from the 
veteran's representative which sought to reopen the veteran's 
claim for service connection for PTSD secondary to treatment 
under the provisions of 38 U.S.C.A. § 1151.

In April 2002, the RO decision granted compensation for 
PTSD/panic disorder with agoraphobia, effective February 21, 
2001.  A subsequent RO decision in April 2003 granted an 
earlier effective of September 5, 2000 for the award of this 
benefit.

Under these circumstances, the question that must be answered 
is whether the evidence demonstrates that a claim, either 
formal or informal, for compensation for service connection 
for PTSD secondary to treatment under the provisions of 38 
U.S.C.A. § 1151 was received prior to September 5, 2000. See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
(Applicable statutory and regulatory provisions, fairly 
construed, require the Board look to all communications in a 
veteran's file that may be interpreted as applications for 
claims, formal and informal, for increased benefits).

Based upon the evidence of record, the Board finds that the 
report of contact, dated August 8, 2000, should be considered 
an informal claim for compensation for PTSD/panic disorder 
with agoraphobia pursuant to the provisions of 38 U.S.C.A. § 
1151.  Thus, the evidence supports the grant of an earlier 
effective date of August 8, 2000, for an award of benefits 
under 38 U.S.C.A. § 1151 for PTSD/panic disorder with 
agoraphobia have been met. 38 U.S.C.A. §§ 5103, 5103A, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 
3.157, 3.159, 3.400 (2004).

The claims folder does not include any earlier communications 
from the veteran which could be considered a claim.  The 
claim for compensation for PTSD/panic disorder with 
agoraphobia pursuant to the provisions of 38 U.S.C.A. § 1151 
which underlies this appeal was received by the RO on August 
8, 2000, and no claim, formal or informal, for compensation 
for PTSD/panic disorder with agoraphobia was open or pending 
at the time of the receipt of that claim.

As noted above, the appropriate effective date for benefits 
or compensation awarded based on the reopening of a claim is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  In 
the instant case, the Board has determined that the date of 
receipt of the claim (August 8, 2000) is the appropriate 
effective date.  Notwithstanding the fact the incident 
occurring at the VA medical facility occurred in May 1987, at 
which time entitlement to compensation may have arisen, for 
the reasons explained above the Board must conclude that the 
evidence does not demonstrate that a date prior to August 8, 
2000, which is the later date, can be assigned for the award 
of compensation for PTSD/panic disorder with agoraphobia 
under 38 U.S.C. § 1151. 




ORDER


An effective date of August 8, 2000, for an award of 
compensation under 38 U.S.C.A. § 1151 for PTSD/panic disorder 
with agoraphobia is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


